ACCEPTED
                                                                             13-15-00252-CR
                                                             THIRTEENTH COURT OF APPEALS
                                                                    CORPUS CHRISTI, TEXAS
                                                                        7/24/2015 3:54:08 PM
                                                                      CECILE FOY GSANGER
                                                                                      CLERK

                     CAUSE NO. 13-15-00252-CR
__________________________________________________________________
                                                FILED IN
                                        13th COURT OF APPEALS
                 IN THE COURT OF APPEALS
                                     CORPUS CHRISTI/EDINBURG, TEXAS
                          FOR THE        7/24/2015 3:54:08 PM
           THIRTEENTH JUDICIAL DISTRICT OF   TEXAS
                                          CECILE  FOY GSANGER
                     AT CORPUS CHRISTI           Clerk

__________________________________________________________________


                     GUADALUPE PACHECO,
                                                          APPELLANT,
                                VS.

                      THE STATE OF TEXAS,
                                                         APPELLEE.
__________________________________________________________________

               On Appeal in Cause No. 14-10-28,220 -A in the
            377th Judicial District Court of Victoria County, Texas
                      Hon. Elí E. Garza, Judge Presiding
__________________________________________________________________

                          ANDERS BRIEF
__________________________________________________________________

                                      Luis A. Martinez
                                      Bar No. 24010213
                                      P.O. Box 410
                                      Victoria, Texas 77902
                                      (361) 676-2750 telephone
                                      (361) 575-8454 telefax
                                      Email:
                                            Lamvictoriacounty@gmail.com

                                      ATTORNEY FOR APPELLANT
                                       GUADALUPE PACHECO
                                                       July 24, 2015

                               ORAL ARGUMENT NOT REQUESTED
                  IDENTITY OF PARTIES AND COUNSEL

      Appellant submits the names and addresses of all interested parties and

attorneys:

Parties

      GUADALUPE PACHECO
      TDCJ #01988236
      Texas Department of Criminal Justice
      Byrd Unit
      21 FM 247
      Huntsville, Texas 77320

      STATE OF TEXAS
      c/o THE HON. STEPHEN B. TYLER
      205 N. Bridge, Suite 301
      Victoria, Texas 77901

Attorneys:

      THE HON. JAMES BEELER
      Attorney for Appellant (At Trial)
      121 E Harbor Drive East
      Port Lavaca, Texas 77979

      THE HON. LUIS A. MARTINEZ
      Attorney for Appellant (On Appeal)
      P.O. Box 410
      Victoria, Texas 77902-0410

      THE HON. JOHNA M. STALLINGS (At Trial)
      THE HON. VERONICA SANDERS (At Trial)
      THE HON. BRENDAN W. GUY (On Appeal)
      Attorneys for the State
      Victoria County District Attorney’s Office
      205 N. Bridge, Suite 301
      Victoria, Texas 77901
                                          ii
                      TABLE OF CONTENTS

  IDENTITY OF PARTIES AND COUNSEL………………………………… ii.
  TABLE OF CONTENTS……………………………………………………. iii.
  LIST OF AUTHORITIES…………………………………………………….iv.
  CERTIFICATE OF COUNSEL……………………………………………….v.
 I.     RECORD BEFORE COURT…….………………………………………2
 II.    STATEMENT OF CASE………….……………………………………..3
 III.   ISSUES PRESENTED………….………...…...…………………………4
 IV.    STATEMENT OF FACTS…..…….…………………………………….5
 V.     SUMMARY OF THE ARGUMENT………………………………… 19
 VI.    ARGUMENT AND AUTHORITIES .………....………………………19
        ISSUE NUMBER ONE:

        THERE ARE NO ERRORS THAT WOULD RESULT IN REVERSAL OF THE
        ORDER OF THE TRIAL COURT…………..………………………………….19

VI. PRAYER AND REQUEST TO WITHDRAW……………………...........20

VIII. CERTIFICATE OF SERVICE………………………………………… …21

IX. CERTIFICATE OF COMPLIANCE………………………………………22




                                iii
                             LIST OF AUTHORITIES

Cases:      Page

Anders v. California, 386 U.S. 738 (1967)……………………………………….20
Hawkins v. State, 112 S.W.3d 340, 343-44
      ( Tex.App.–Corpus Christi 2003, no pet.)……………… ……………….19
In re: Schulman, 252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)………………19
Stafford v. State, 813 S.W.2d 503-510, n. 3 (Tex.Crim.App. 1991) …………......19
Williams v. State, 976 S.W.2d 871 (Tex. App.—Corpus Christi 1998)…………. 20


Rules and Statutes:
TEX. PEN. CODE§22.01(a)(2).………………………………………………………3
TEX. PEN. CODE §22.02(B)(1)…………………………………… …………… …3
TEX. PEN. CODE §38.04(b)(2)………………………………………………………3




                                      iv
                         CERTIFICATE OF COUNSEL

      I, Luis A. Martinez, court-appointed counsel for Appellant, GUADLUPE

PACHECO, for purposes of this appeal, certify that I have diligently searched the

Reporter’s Record and Clerk’s Record in Trial Court Cause Number 14-10-28,220

-A , researched the law applicable to the facts and issues presented, if any, and it is

my professional opinion that no reversible error is reflected by the record.

      I am of the professional opinion this appeal is without merit and frivolous,

and in compliance with applicable law pertaining to appeals of this type, I have set

forth all points which might arguably support an appeal, request permission to

withdraw, and acknowledge that I have forwarded a copy of this brief to Appellant,

GUADALUPE PACHECO, to his last known address, for the purposes of raising

any points he chooses, and filing a pro se brief.

      By this certification, and by separate letter, Appellant is being informed
that he may file a pro se appellate brief if he chooses, and any pro se brief
must be filed with this Court within 30 days of the filing of this Anders brief.
Appellant is further advised that he may request further time to file his pro se
brief, and such request must be made in writing and filed with the 13th Court
of Appeals at: The Thirteenth Court of Appeals, Corpus Christi Division, 901
Leopard, Nueces County Courthouse, 10th Floor, Corpus Christi, Texas 78401.




                                          v
                     CAUSE NO. 13-15-00252-CR
__________________________________________________________________

                    IN THE COURT OF APPEALS
                             FOR THE
           THIRTEENTH JUDICIAL DISTRICT OF TEXAS
                        AT CORPUS CHRISTI
__________________________________________________________________


                           GUADALUPE PACHECO,
                                                                APPELLANT,
                                         VS.

                            THE STATE OF TEXAS,
                                                   APPELLEE.
__________________________________________________________________

               On Appeal in Cause No. 14-10-28, 220-A in the
            377th Judicial District Court of Victoria County, Texas
                      Hon. Elí E. Garza, Judge Presiding
__________________________________________________________________

                                 ANDERS BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Appellant, GUADALUPE PACHECO, by and through his court appointed

counsel, Luis A. Martinez, respectfully submits this brief in appeal of the judgment

and sentence of the Trial Court finding him guilty of Aggravated Assault with a

Deadly Weapon and Evading Arrest and sentencing him to the Texas Department

of Criminal Justice-Institutional Division.

                                          1
      This is an appeal from the 377th Judicial District Court of Victoria County,

Texas, the Honorable Elí E. Garza, Judge Presiding in which the Appellant,

GUADALUPE PACHECO, was the Defendant and the State of Texas was the

Plaintiff. As required by the applicable rules, the parties will be called "Appellant"

and the "State."

                                          I.

                          RECORD BEFORE COURT

      The Clerk's Record consists of one volume and citation to this record will be

referenced in this brief by use of the abbreviation "CR" referring to the Clerk’s

Record and then the appropriate page number. For example, page 10 of the

Clerk’s Record shall be cited as CR-10.

      The Reporter's Record furnished to Appellant consists of a total of six (6)

volumes. Citation to the Reporter's Record will be referenced in this brief by use of

the abbreviation "RR", followed by a roman numeral to indicate the volume,

followed by the appropriate page number. For example, page 10 of the Reporter’s

Record, volume two, shall be cited as RR-II-10.




                                          2
                                              II.

                            STATEMENT OF THE CASE

       Appellant wishes to appeal the trial court’s judgment and sentence

convicting him of two counts of Aggravated Assault with a Deadly Weapon and

Evading Arrest and sentencing him to twenty years and ten years, sentences, fines

and court costs.

       Appellant was charged in a multi-count indictment with three counts: Count

1, Aggravated Assault pursuant to TEX. PEN. CODE §22.02(B)(1)1; Count 2

Aggravated Assault pursuant to TEX. PEN. CODE §22.02(B)(1); and Count 3

Evading Arrest Detention with Vehicle pursuant to TEX. PEN. CODE §38.04(b)(2).

Said indictment was filed on, or about, October 2, 2014. [CR-5-6]. Appellant

waived arraignment in writing on, or about, October 28, 2014. [CR-13].

       A Plea Memorandum was executed and filed by Appellant on, or about,

February 4, 2015. [CR-20]. On the same day, Appellant was admonished by the

Court and pled guilty to Count 1 and 3 of the indictment. The State abandoned

Count 2 of the indictment. [RR-III-7]. A sentencing hearing was set for February

19, 2015.


1
 Prior to sentencing, the Trial Court pointed out that, although the indictment indicated that
Count 2 was a first degree felony, the actual language of the indictment charged a Second
Degree Felony. Defendant agreed and persisted in his plea of guilt. The Trial Court ultimately
convicted and sentenced Appellant on Count 1 of the second degree felony of Aggravated
Assault with a Deadly Weapon pursuant to TEX. PEN. CODE §22.02(a)(2). [CR-27; RR-IV-116].
                                                 3
        Appellant’s sentencing hearing was commenced on, or about February 19,

2015.     The sentencing hearing finished on February 20, 2015.           After the

presentation of evidence and argument by the State and Appellant, the Trial Court,

as to Count 1, sentenced Appellant to (20) years in the Institutional Division of the

Texas Department of Criminal Justice, a $10,000.00 fine and court costs. [CR-27-

30]. As to Count 2, the Trial Court sentenced Appellant to (10) years in the

Institutional Division of the Texas Department of Criminal Justice, a $10,000.00

fine and court costs. [CR-31-34].

        The Trial Court certified that Appellant’s case was not a plea-bargain case

and that he had the right of appeal. [CR-26].

        A Motion for New Trial was filed on, or about, March 20, 2015. [CR-36].

        A Notice of Appeal was timely filed on, or about, May 20, 2015. [CR-46].

                                        III.

                              ISSUES PRESENTED

        ISSUE NUMBER ONE:

        THERE ARE NO ERRORS THAT WOULD RESULT IN REVERSAL OF THE ORDER
        OF THE TRIAL COURT.




                                         4
                                           IV.

                         STATEMENT OF THE FACTS

The Plea Hearing

      A plea hearing was held on, or about, February 4, 2015. Prior to pleading

“Guilty,” Appellant waived his right to have the indictment read aloud. [RR-III-4].

The Trial Court admonished Appellant as to the punishment range for a first degree

felony as well as a third degree felony. [RR-III-4-5].

      The Trial Court next inquired of the Appellant of the Plea Bargain

Memorandum.        Appellant identified his signature on the Plea Bargain

Memorandum. [RR-III-5]. Appellant indicated that he understood that he was

giving up the right to a trial by jury and the right to confront and cross-examine

witnesses. [RR-III-5]. Appellant indicated that he understood he was giving up

his right against self-incrimination and agreeing to be called as a witness during the

plea hearing. [RR-III-6]. The Trial Court confirmed that Appellant was waiving

his rights both “freely and voluntarily.” [RR-III-6].

      Trial Counsel for Appellant indicated to the Trial Court that he felt his client

was “competent to stand trial,” and that “he was waiving his rights freely and

voluntarily.” [RR-III-6].

      The Trial Court next confirmed with the State and Appellant that there was

no plea bargain in the case. [RR-III-7].
                                            5
      Appellant pled guilty to Court 1 and Count 3 of the indictment, respectively,

Aggravated Assault and Evading Detention with a Vehicle.             Count 2 of the

indictment was abandoned by the State. [RR-III-7].

      The Trial Court confirmed with Appellant that no one had promised

Appellant anything for his plea and that he was entering a plea of guilty both freely

and voluntarily. [RR-III-8]. Appellant’s trial counsel indicated to the Trial Court

that he was confident that his client was entering the pleas of guilty freely and

voluntarily. [RR-III-8].

      The Trial Court next admonished Appellant that he had a right to a jury trial

and that he could request that a jury assess punishment in his case; Appellant

indicated that he understood. [RR-III-8]. Appellant confirmed that he was asking

the Court to assess punishment. [RR-III-8].

      Appellant stipulated to the facts of Count 1 and Count 3. [RR-III-10].

Appellant’s attorney joined in the stipulation. [RR-III-11].

      The Trial Court found Appellant to be competent, sufficient evidence upon

his plea to find Appellant guilty, accepted both guilty pleas and reset both cases for

a punishment hearing.      The Trial Court also indicated that it would consider

Appellant’s motion for deferred adjudication. [RR-III-13].

      A punishment hearing was set for February 19, 2015. [RR-III-9].



                                          6
The Punishment Hearing of February 19-20, 2015.

       A punishment hearing was called up on February 19, 2015. [RR-IV-5].

Prior to the presentation of witnesses, the State requested, and the Trial Court took,

judicial notice of the PSIR. The Rule was invoked by the State. [RR-IV-7]. The

State also offered State’s Exhibits 1-20 which were admitted into evidence. [RR-

IV-10].

                         Testimony of Christine Sanchez

      Christine Sanchez was first called by the State. Ms. Sanchez testified that

she used to date Appellant, about seven years ago. [RR-IV-10]. She identified

Appellant in open court. [RR-IV-11].

      Ms. Sanchez was asked to direct her attention to May 15, 2011.              Ms.

Sanchez was at her sister’s house that day when Appellant came over. [RR-IV-

11]. She testified that Appellant was angry with her because she did not want to

“get back with him.” She said he had a pipe. [RR-IV-12]. She further explained

that Appellant wanted her to pick Appellant up, and when she didn’t, he walked to

Ms. Sanchez’s sister’s house. She recounted for the Trial Court that Appellant

threatened to kill her if she didn’t pick him up. [RR-IV-12]. She also testified that

Appellant had gloves on and said he would shoot her if she did not take him where

he wanted to go.      Ms. Sanchez further indicated that she was outside with

Appellant, her sister and her niece. [RR-IV-13].
                                          7
      Ms. Sanchez said that when Appellant threatened to kill her, her sister kept

Appellant from swinging the pipe he had.           [RR-IV-13].   She testified that

Appellant swung a metal pipe at her and hit her car with the pipe. [RR-IV-14, 16].

She identified the car that Appellant hit with the pipe in State’s Exhibit 1-4. [RR-

IV-14-15]. She also recounted that her niece had protected her while Appellant

had swung the pipe at her. [RR-IV-21].

      Ms. Sanchez said that she moved more than once because Appellant

threatened to kill her or shoot her. [RR-IV-15].

      During cross-examination, she admitted that Appellant did not bring the pipe

with him to Ms. Sanchez’s sister’s house. [RR-IV-19].

      The State asked Ms. Sanchez if Appellant was calm or violent when he was

drinking. She responded, “He was violent.” [RR-IV-20]. She agreed with the

State that Appellant was “a violent drunk.” [RR-IV-20]. Ms. Sanchez agreed that,

when drinking, Appellant would get angry, talk out loud, wanted to fight, and

would break things. [RR-IV-21].

      When asked by the State how she would feel about Appellant being

sentenced to probation rather than jail, she responded, “I would still fear for my

life.” [RR-IV-22].

      Ms. Sanchez also admitted that she had not had contact with Appellant since

May 15, 2011. [RR-IV-24].
                                         8
                         Testimony of Zachary Caldwell

       Officer Zachary Caldwell of the Cy-Fairbanks I.S.D. Police Department was

next called by the State. Officer Caldwell was formerly employed by the Victoria

Police Department. [RR-IV-27].

       On August 7, 2005, Officer Caldwell came into contact with Appellant at a

Victoria apartment complex while responding to a call for a possible assault in

progress. [RR-IV-28]. Officer Caldwell spoke to the alleged victim, Cynthia

Moreno, who advised him that she and Appellant got into an altercation, during

which Appellant struck her on the side of the face with a stick. [RR-IV-29].

Officer Caldwell stated that, “she had visible injuries.” [RR-IV-29]. Ms. Moreno

further recounted to Officer Caldwell that Appellant had pulled her to the ground

and started kicking her and stomping her in the face causing pain and injury. [RR-

IV-29].

       Officer Caldwell was shown State’s Exhibits 15-17, which he identified as

photographs of Ms. Moreno taken shortly after he arrived on the scene. [RR-IV-

30].

       Officer Caldwell searched the scene and found Appellant at the corner of the

apartment complex.      When Officer Caldwell came upon Appellant, he was

urinating; he also documented in his report that Appellant had the odor of alcoholic

beverage on his breath and bloodshot eyes. [RR-IV-34]. Appellant appeared to be
                                         9
intoxicated. [RR-IV-35].     Appellant was arrested and transported to the Victoria

County Jail. While at the jail, Officer Caldwell overheard Appellant talking to

another inmate, wherein Appellant stated that he had struck his wife or girlfriend in

the face, breaking her nose. [RR-IV-31].

      Caldwell also testified that he would have charged the incident as an

aggravated assault because a deadly weapon was used. Officer Caldwell admitted

that no weapon was ultimately found.          [RR-IV-36].    According to Officer

Caldwell, Appellant was subsequently convicted of Assault Causing Bodily Injury.

[RR-IV-33].

                         Testimony of Veronica Sanchez

      Veronica Sanchez next testified on behalf of the State. [RR-IV-38]. She

stated that Appellant was “going out with her aunt [Christine Sanchez].” [RR-IV-

38]. She identified Appellant in open court. [RR-IV-39].

      Ms. Sanchez recalled being at her mother’s house on May 15, 2011, when

Appellant showed up at the house. [RR-IV-39]. She testified that Appellant

wanted to talk to her aunt about “getting back with him.” Ms. Sanchez said that

she [her aunt] did not want to talk to him, but agreed to meet him at her house. Her

aunt asked her to go with her. They left the house in her aunt’s car, but Appellant

started to say that he had a gun and he was going to shoot her. Ms. Sanchez, who

was driving her aunt’s car, turned around and went back to her mother’s house.
                                         10
[RR-IV-40]. Ms. Sanchez agreed that her aunt seemed nervous about being around

Appellant. [RR-IV-40].

       When Ms. Sanchez arrived at her mother’s home, she told her mother to call

the police. She further testified that Appellant found a pipe and came around the

car. Ms. Sanchez then jumped in front of her aunt and told Appellant that if “he

was going to do anything to her, he had to go through me first.” [RR-IV-41].

Appellant backed off, starting telling he aunt “a whole bunch of stuff,” and started

hitting the car with the pipe. [RR-IV-42]. Ms. Sanchez identified State’s Exhibits

1-4 as photographs of her aunt’s car and State’s Exhibit 5 as the pipe Appellant

grabbed out of her mother’s yard. [RR-IV-43].

       Following the May 15, 2011, incident, Ms. Sanchez testified that her aunt

was scared and did not want to go anywhere for fear of seeing Appellant. [RR-IV-

44].

       Ms. Sanchez also revealed at the hearing that her aunt, Christine Sanchez, is

disabled due to severe rheumatoid arthritis. [RR-IV-49-50].

                          Testimony of Karla Melancon

       Karla Melancon next testified for the State. She has known Appellant since

they were kids. Later in life they reconnected. [RR-IV-52]. After they met up

again they started dating.    [RR-IV-53].     They moved in together after a few

months. [RR-IV-54].
                                         11
      She and Appellant would argue with the children around. [RR-VI-54]. Ms.

Melancon testified that Appellant was verbally abusive. [RR-VI-54]. She further

testified that Appellant drank a lot and was “mean and violent,” as in shoving and

pushing her. [RR-VI-56].

      On once occasion in 2011, over a meal, Ms. Melancon testified that

Appellant was drunk and angry, being verbally abusive and threw a plate across

the room. [RR-VI-56]. She stated, “any time he drank, we ended up having

problems.” [RR-VI-57].

      On another occasion, Appellant was arguing on the phone with someone,

and he made Ms. Melancon pull over to a bar on Ben Jordan Street. He got out

and then got back in the car. When he got back in the vehicle, he was angry and

directed his anger at her. [RR-IV-57].

      As they were in the vehicle in an apartment complex, she told Appellant not

to talk to her in the way that he was.        He was angry and left the vehicle.

Afterwards, he called her asking her to pick him up; she refused. [RR-IV-58]. She

returned to his mother’s house. Appellant showed up at his mother’s house and

started banging on the doors and windows to let him back in. Ms. Melancon

testified, “He was enraged….Real pumped up, like with an evil look. I never seen

someone look like that ever.” [RR-IV-58]. Ms. Melancon left. [RR-VI-58].

      Ms. Melancon testified that there were numerous incidents involving
                                         12
physical abuse. [RR-IV-59]. After her son, Carlos, was born, she, Carlos and

Appellant were traveling in a car and arguing when Appellant closed his fist and

hit her on the face. Appellant hit her a few more times and he said he was going to

kill them all and started driving towards a post. [RR-VI-60]. He picked up speed,

so Ms. Melancon grabbed the steering wheel and caused the car to veer. [RR-VI -

60]. She testified he was mad and continued to hit her. [RR-VI-60]. When she

threw the vehicle into park, Appellant said she was stupid and was going to screw

up the car. [RR-VI-61]. He then started to choke her with both hands. [RR-IV-

62]. He then bit her on the cheek. [RR-IV-62].

      Ms. Melancon next testified that she had purchased a vehicle so that

Appellant could do lawn work. [RR-IV-66]. She testified that Appellant would

loan the vehicle to other people. [RR-IV-67]. On June 7, 2014, Appellant had

loaned the truck to other people. She had planned to go over to her mother’s house

to eat. Appellant informed her that he had a job out of town and he was going to

take a look at what the job entailed. [RR-IV-68]. She was left at home without a

phone nor without the truck she had purchased.        She testified that Appellant

returned in the early evening with a 12-pack under his arm when he entered the

kitchen. [RR-IV-70]. She expressed her anger at him and he went into a rage. He

hit her with his fists in the face and chest. Her two-year old son was on the couch.

The fight moved towards a kitchen counter where Appellant grabbed a knife, held
                                        13
it above her head, came down and began to saw back and forth. [RR-IV-74]. Her

hand was cut when she grabbed ahold of the knife. They tussled with the knife and

he let go. [RR-IV-77].

      She stated that she next went to her son Carlos because he was crying; she

tried to calm him. She confirmed that Appellant continued to attack her while she

was holding her son. [RR-IV-78]. She was shown and identified photographs of

the injuries sustained that evening. [RR-IV-78].

      Ms. Melancon also confirmed that in addition to hands, fists and a knife,

Appellant hit her in the back of the head with a wine rack. [RR-IV-80]. She said

that she did not immediately feel pain, but that it began to throb where she had

been hit with the wine rack. [RR-IV-81].

      Ms. Melancon pleaded throughout the incident to let her get herself together

and they would go to her mother’s house like nothing had happened. [RR-IV-82].

She went to the bathroom, where she put her hair up and prepared a bag for her

son. She stated that her hair was saturated with blood. [RR-IV-82]. She told

Appellant that there was a hole in the back of her head, but that Appellant did not

seem to care. [RR-IV-82]. She confirmed with the State that she felt her life was

threatened. [RR-IV-84].

      Appellant, Ms. Sanchez and Carlos went to her mother’s house. When they

arrived, Appellant told Ms. Melancon that he was only going to allow her to get
                                        14
out of the car; when she exited the vehicle, Appellant locked all the doors to the

car. [RR-IV-84]. Ms. Melancon’s son was still in the car. [RR-IV-84]. Carlos

was eventually removed from the car. [RR-IV-85].

      Ms. Melancon was asked how should we feel if Appellant were given

probation and he was able to be out on the streets; Ms. Melancon replied, “I

wouldn’t feel safe.” She also agreed that it was more appropriate that Appellant go

to prison or jail for some time. [RR-IV-90]. She testified that it would not be in

her best interest that Appellant was placed on deferred adjudication probation.

[RR-IV-91].

                          Testimony of Rosa Barragon

      Rosa Barragon, Karla Melancon’s mother, testified next for the State. [RR-

IV-106]. She testified that in June 2014, she and her daughter were supposed to

get together to eat. Her daughter, Appellant and Carlos arrived late. When she

went out to the car she testified that Appellant told her, “that he was going to drive

and maybe end up killing himself, with the baby.... that he was going to crash, or

whatever—He was going to have an accident. He didn’t want to leave the baby.”

[RR-IV-106].

      Ms. Barragon later realized that her daughter was injured and her daughter

ended up going to the hospital. [RR-IV-107].

      Ms. Barragon also identified Appellant in open court. [RR-IV-108]. Ms.
                                         15
Barragon agreed that she believed Appellant to be a dangerous person. [RR-IV-

114].

                       Testimony of Officer Adam Garcia

        Officer Adam Garcia of the Victoria Police Department, testified next for

the State. [RR-IV-117]. On June 7, 2014, Officer Garcia was dispatched to a

disturbance. [RR-IV-118]. When he arrived at the scene, family or residents

pointed to the vehicle Appellant was in. As Officer Garcia was walking toward the

car, it drove off.

        Appellant was eventually stopped.    When Appellant was contacted by

officers, he was hostile, verbally pushing away and not complying with officer

commands.       Appellant was yelling and cursing.     [RR-IV-120].   Eventually,

Appellant became compliant, was secured in handcuffs, searched and read his

Miranda rights. [RR-IV-120].

                            Testimony of Robert Dial

        Officer Robert Dial of the Victoria Police Department was next called to

testify on behalf of the State. On November 20, 2010, Officer Dial was on patrol

and came into contact with Appellant. A caller had advised that while Appellant

was driving a maroon Grand Am, Appellant struck the caller’s fence and left the

scene and drove to his own nearby residence. The caller believed that Appellant

was intoxicated and still in his vehicle. [RR-IV-129-130].
                                        16
      Officer Dial walked across the street and made contact with Appellant.

Appellant was in the passenger’s side of the vehicle and had an entire bottle

between his legs. [RR-IV-130.] Appellant was asked to exit the vehicle. When he

did, Appellant was unsteady on his feet and his eyes were glassy, red and

bloodshot. [RR-IV-130]. Appellant denied any knowledge of running into the

fence. [RR-IV-130]. Appellant was arrested for DWI. [RR-IV-130].

                           Testimony of Gregory Wyatt

      Gregory Wyatt, pastor of the Palestine Baptist Church, was called to testify

on Appellant’s behalf.     [RR-V-6].   Appellant attends his church.   [RR-IV-6].

Pastor Wyatt had counseled with Appellant and Ms. Melancon. [RR-IV-6]. Pastor

Wyatt recommended to the Trial Court that Appellant needed rehabilitation for

alcohol abuse. [RR-V-8].

      Pastor Wyatt also testified that Appellant had a serious situation with

diabetes. The church has a nursing board that tested Appellant several times after

which he was sent to the hospital. [RR-V-8-9].

      On two occasions, Pastor Wyatt counseled Appellant in jail. [RR-V-9].

During his visits with Appellant formed the opinion that Appellant has a high

regard for the safety and welfare of his child. [RR-V-12].

                             Testimony of Appellant

      Prior to testifying, Appellant was admonished as to his right against self-
                                        17
incrimination. [RR-V-21]. Appellant indicated that he wished to waive his right

against self-incrimination and was doing so freely and voluntarily. [RR-V-22].

      Appellant confirmed that he is an alcoholic, a diabetic and suffers from

mood swings. [RR-V-23]. Appellant indicated that he wanted help for those

issues. [RR-V-24].

      During cross-examination, Appellant indicated that he had violated

probation in 2005. [RR-V-24]. Appellant also recalled assaulting a police officer

in 1992. Appellant further recalled making threats to kill others in 1991. [RR-V-

26]. Appellant recalled assaulting Cindy Moreno. [RR-V-27]. Appellant also

recalled verbally threatening Christine Sanchez. [RR-V-28].

      Appellant also recalled slapping Karla when he accused her of cheating or

flirting, more than one time. [RR-V-29]. He also recalled threatening her. [RR-

V-30].

      He agreed that there were times when he drank that he felt it was unsafe to

go home. [RR-V-32].

      Appellant confirmed that he had been convicted of driving while intoxicated.

[RR-V-32]. Appellant confirmed that he had been to jail and had not asked if there

was an opportunity to receive treatment. [RR-V-33]. Appellant testified that he

was familiar with AA, but had not gone. [RR-V-33]. Appellant agreed that he

needed help for his alcohol problem. [RR-V-33]. Appellant testified that he had
                                        18
sought help from Gulf Bend who set him up with Texas Rehabilitation. He also

spoke with a psychiatrist. [RR-V-34].

                                          V.

                       SUMMARY OF THE ARGUMENT

      The undersigned has diligently reviewed the record, both Clerk’s and

Reporter’s Record. After such review, it is the undersigned’s opinion that there are

no errors that would result in the reversal of the convictions and sentences in this

matter and, as such, has filed this Anders Brief.

                                         VI.

                       ARGUMENT AND AUTHORITIES

      ISSUE NUMBER ONE:

      There are no errors that would result in reversal of the judgment and
      sentence of the trial court.

      In accordance with In re: Schulman, the undersigned has provided record

references to the facts and proceedings in this matter. See In re: Schulman, 252
S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008) see also Hawkins v. State, 112 S.W.3d
340, 343-44( Tex.App.–Corpus Christi 2003, no pet.) Stafford v. State, 813 S.W.2d
503-510, n. 3 (Tex.Crim.App. 1991). After the review of the record in this case, it

is the undersigned’s belief that there are no reasonably arguable factual or

evidentiary issues that would result in the reversal of the judgment and sentence in

                                          19
this matter.

                                       VII.

                 PRAYER AND REQUEST TO WITHDRAW

      In accordance with the principles set forth in Anders v. California, 386 U.S.
738 (1967); Williams v. State, 976 S.W.2d 871 (Tex.App.–Corpus Christi 1998),

Counsel believes there are no reasonably arguable factual or evidentiary issues

disclosed by the record in this case which would amount to reversible error.

      A Defendant’s right to assistance of counsel does not include the right to

have an attorney urge frivolous or non-meritorious claims. As such, Counsel

requests this Court allow him to withdraw from further representation of

Appellant.

      Counsel requests that this Court undertake a full examination of the trial

court proceedings and decide whether the case is in fact wholly frivolous and

without merit, and allow Appellant sufficient time to review the record, research

any point he wishes to raise, and submit his own brief.

                                      Respectfully submitted,

                                      LUIS A. MARTINEZ, P.C.
                                      P.O. Box 410
                                      Victoria, Texas 77902-0410
                                      (361) 676-2750 (Telephone)
                                      (361) 575-8454 (Telecopier)
                                      Email:
                                            Lamvictoriacounty@gmail.com
                                         20
                                               BY:
                                               _____________________________
                                               Luis A. Martinez
                                               State Bar No. 24010213

                                               ATTORNEY FOR APPELLANT
                                               GUADALUPE PACHECO


                                       VIII.

                         CERTIFICATE OF SERVICE

      This is to certify that a true copy of the foregoing document was served upon

the Honorable Brendan W. Guy, Victoria County Criminal District Attorney, and

upon the Appellant, Guadalupe Pacheco, in the manner indicated below, on this

24th day of July, 2015, pursuant to the Texas Rules of Appellate Procedure.



                                      ___________________________________
                                      Luis A. Martinez


Via Electronic Mail, bguy@vctx.org
Mr. Brendon W. Guy
Asst. District Attorney
Victoria Co. Dist. Atty’s Office
205 N. Bridge, Suite 301
Victoria, Texas 77901
Attorney for the State on Appeal


                                        21
Via Certified Mail, RRR
Mr. Guadalupe Pacheco
TDCJ#: 01988236
Texas Dept. Crim. Justice-ID
Byrd Unit
21 FM 247
Huntsville, Texas 77230
Appellant

                                         IX.

                      CERTIFICATE OF COMPLIANCE

      I certify that the following document utilizes 14 point font for text and 12

point font for footnotes. I further certify that the word count in this document for

those matters not excluded by Rule 9.4 is less than the minimum allowed for an

appellant’s brief and is 3,389 words.




                                        _______________________
                                        Luis A. Martinez




                                         22